Title: Samuel Carr to Thomas Jefferson, 16 March 1811
From: Carr, Samuel
To: Jefferson, Thomas


          
            Dear Sir
            Dunlora March 16. 1811
          
           I will See Mr Clarkson tomorrow and endeavor to purchase the Horse upon the best terms I can for you. Shall not exceed the sum mentioned and will inform you of the result of my visit to him without delay. For the beans and Benni be pleasd to accept my thanks and believe me
          
            yrs affectionatly
            
 Samuel Carr
          
        